           Case 1:14-mc-00424-P1 Document 160 Filed 08/20/19 Page 1 of 3
                                                                          1835 Market Street, 17th Floor
                                                                               Philadelphia, PA 19103
                                                                                Tel: +1 (215) 569-8901
                                                                                  marks@mslegal.com
                                                                             www.Marks-Sokolov.com


                                         August 20, 2017

Via ECF
The Honorable Vernon S. Broderick
United States District Judge
40 Foley Square
New York, NY 10007

Re:      In Re Application of Hornbeam Corp.; No. 14 Misc. 424, Part 1, S.D.N.Y (VSB)

Dear Judge Broderick:

        We write on behalf of Intervenor Panikos Symeou in reply to the response (ECF 159) to
our letter motion (ECF 157) to enforce the May 12, 2017 Second Amended Protective Order
(“SAPO”), and order Applicant Hornbeam Corporation and Vadim Shulman, via their counsel,
to (1) disclose the identity of each person who received Responsive Materials (or information
therefrom) in this §1782 action, (2) destroy all Responsive Materials, and (3) certify that all
Responsive Materials have been destroyed. We also renew our request for a telephone
conference or in-person hearing.

       Our letter motion raises serious issues regarding Shulman’s documented threat to provide
confidential Responsive Materials to the DOJ/FBI unless monies were paid, violations of federal
criminal law as well as the SAPO. It also seeks to enforce the SAPO, which required
Responsive Materials to be destroyed long ago because Hornbeam has not filed new proceedings
in the BVI, as it promised to do four and a half years ago in December 2014. This relief is
hardly extraordinary. Documents produced in discovery are routinely destroyed when cases are
closed – or, in the case of the BVI, never filed. The Response raises even more problems.

       First, Hornbeam no longer maintains the charade that it will file in the BVI. The
Response says nothing about any future filing, even though Hornbeam obtained discovery in this
Court in 2015, Alabama in 2017, and Florida in 2018, and Hornbeam, and Shulman filed claims
based on the same allegations seeking the same damages in Ohio in 2015 and England in 2017,
without discovery. The game is finally up. No BVI action will be filed.

       Second, Hornbeam’s third and latest counsel, Carol Bruce of the Murphy firm, grossly
misconstrues the SAPO’s certification requirements. The SAPO ¶4 prohibits disclosure to non-
authorized people, period. Other than courts, SAPO ¶4 only permits disclosure within three
authorized categories, ¶4(a): attorneys; ¶4(b): parties and representatives; and ¶4(c): experts. 1

1
    SAPO ¶4 provides:

         No Confidential Information shall be disclosed to any person other than: a. Attorneys of
         record and instructing attorneys and employees of such attorneys of record (such as
         paralegals, clerks, secretaries and attorneys) involved in Permitted Litigations; b. The
           Case 1:14-mc-00424-P1 Document 160 Filed 08/20/19 Page 2 of 3

Page 2
Hon. Judge Vernon S. Broderick
August 19, 2019

SAPO ¶6(a) requires counsel of record to maintain a certification for every person to whom
Responsive Materials are disclosed under ¶4(a)(b), and (c). 2 It is troubling that the docket does
not reflect ex parte filings to the Court by any Hornbeam counsel evidencing who reviewed
Responsive Materials, 3 including Ms. Bruce and other Murphy attorneys, since presumably her
firm reviewed Responsive Materials. The complete absence of filed certifications alone in
violation of the SAPO is good cause to compel disclosure of the certifications of persons who
received Responsive Materials.

       Third, unless certifications are received, it will be impossible for Symeou to track down
who received Responsive Materials, particularly if the Murphy firm is permitted to withdraw.
Obviously, it is not feasible to attempt to get this information from unknown liquidators of a
dissolved Panama corporation who don’t maintain the certifications – counsel does. Moreover,
if Hornbeam and Shulman are so untrustworthy than counsel has moved to withdraw, how can
the Court and Symeou trust them?

        Fourth, Ms. Bruce does not deny Shulman made an extortionate threat; she merely
denies that Responsive Materials were disclosed to the DOJ/FBI. This rings hollow. Shulman’s
message expressly refers to Ms. Bruce, stating “And [redacted] should think about how he will
explain to the FBI the fact that in 2010-2011 more than $[redacted] was taken from his Swiss
accounts and transferred to [redacted] casino. As Carol [Bruce] says – this is one of the most



         Parties, the Bracha Foundation, Vadim Shulman, Halliwel Assets, Mordechai Korf,
         Genady Bogolubov, Igor Kolomoisky, and a trustee of Marigold Trust, as well as each of
         the following individuals and entities’ non-attorney agents and non-attorney
         representatives, provided that each person to which information is provided complies
         with the procedures specified below which requires any persons receiving Confidential
         Information to execute a Certification; c. Consultants, experts and vendors who are
         utilized by counsel to either Party to furnish services in connection with Permitted
         Litigations, provided that the Party seeking to disclose the Confidential Information to
         any such person complies with the procedures specified below which requires any
         persons receiving Confidential Information to execute a Certification….
2
    SAPO ¶6 provides:

         Counsel of Record of a Party Disclosing Confidential Information: a. Should counsel of
         record in this Proceeding desire to disclose Confidential Information subject to this
         Amended Protective Order to a person identified in Paragraphs 4.a, 4.b, or 4.c, such
         counsel shall cause that person to complete and sign the Certification, attached as Exhibit
         A (the “Certification”).

3
  Undersigned counsel and Hornbeam’s initial counsel, Holland & Knight, agreed that
certifications did not need to be maintained for counsel of record at that time. No such
agreement was made for Hornbeam’s subsequent counsel, HoganLovell and the Murphy firm.
                                                  2
         Case 1:14-mc-00424-P1 Document 160 Filed 08/20/19 Page 3 of 3

Page 3
Hon. Judge Vernon S. Broderick
August 19, 2019

typical money laundering schemes.” (Emphasis added). 4 While the Responsive Materials
themselves (i.e. wire records) may not have been disclosed to the DOJ/FBI, she does not deny
information from the Responsive Materials was. This is a violation of the SAPO, ¶¶ 4&5. Her
admitted refusal to deny that confidential materials from Florida were disclosed to the DOJ/FBI
in violation of Florida protective order adds even more fuel to the fire. Hornbeam articulates no
reason for the Court not to order disclosure. If the SAPO was violated, valuable information will
be learned in order to enforce destruction. If it was not, Hornbeam suffers no harm.

       Finally, there is no reason to wait yet again for the Southern District of Florida to rule.
The Court indulged this argument more than two years ago. ECF 139. Leniently, the Court did
not require compliance with the SAPO then, but years have passed since that extension, and
more than six months have passed since Florida discovery was completed in early December
2018. Future BVI proceedings – the only permitted use outside of §1782 proceedings – are not
“within reasonable contemplation” today. Hornbeam does not even pretend that they are.

                                             Sincerely,
                                             --- s ----
                                             Bruce S. Marks
                                     For:    Marks & Sokolov, LLC
BSM/de




4
 Again, Responsive Materials marked AEO reflected transactions apparently referenced by
Shulman.
                                                3
